CHIEF JUSTICE COFER
delivered the opinion of tiie court.
In Johnson v. Commonwealth we held, in pursuance of authoritative decisions of the Supreme Court of the United States, that a state law which excluded negroes from service on grand and traverse juries would, if enforced, deprive colored persons of the equal prdfection of the law, and that such statute was therefore unconstitutional. We are now called upon to decide whether that statute deprives white persons of the equal protection of the law. In other words, whether a white person indicted by a grand jury composed wholly of persons of the white race, can complain because negroes were excluded from the grand jury by which he was indicted.
Only those who are prejudiced by an unconstitutional law can complain of it. (Cooley’s Const. Lim., 164.)
In Marshall v. Donovan (10 Bush, 681), Marshall, a white person, undertook to raise the question whether the exclusion of negroes from participation in the benefits of the common school system of the state was not a violation of the state constitution. But the court refused to consider the *24•question because Marshall, being one of the favored race or class, could not raise it.
The act of the. general assembly which provided that only white persons should serve upon juries has been held to be unconstitutional, because, in the opinion of the supreme •court; the exclusion of negroes from juries on account of their race or color denied them the equal protection of the law in .contravention of the fourteenth article of amendments to the. constitution of the United States. That conclusion was based on the ground that a race whose members are excluded from serving on juries is discriminated against as a race, and is not as well protected by the law as the race not so excluded.
Surely, if this be true, it cannot be true that one belonging to the rac-e not excluded, but from which the whole jury was required to be selected, can have been prejudiced by the fact that another race was excluded.
Wherefore, the.judgment is reversed, and the cause is remanded for further proper proceedings.